Exhibit 10.16

 

LOGO [g923077g38n78.jpg]

DIRECTOR COMPENSATION POLICY

Effective upon the effectiveness of the registration statement for the initial
public offering of Arcadia Biosciences, Inc., a Delaware corporation (the
“Company”), directors of the Company that are not employees of the Company
(“Non-Employee Directors”) shall receive the following compensation for their
service as a member of the Board of Directors (the “Board”) of the Company:

Cash Compensation

Annual Retainer for Board Service

Each Non-Employee Director shall be entitled to an annual cash retainer of Forty
Thousand Dollars (US$40,000) (the “Annual Retainer”), payable quarterly in
arrears, subject to such director’s continued service to the Company as a
Non-Employee Director on the last day of the preceding quarter. Such amounts
shall be prorated in the case of service for less than the entire quarter.

Annual Retainer for Chairman of the Board

In addition to the Annual Retainer, the Non-Employee Director serving as the
Chairman of the Board shall receive an additional annual cash retainer of Twenty
Thousand Dollars (US$20,000) (the “Chairman Annual Retainer”), payable quarterly
in arrears, subject to such director’s continued service to the Company as the
Chairman of the Board on the last day of the preceding quarter. Such amounts
shall be prorated in the case of service for less than the entire quarter.

Annual Retainer for Board Committee Chairpersons

In addition to the Annual Retainer, a Non-Employee Director who serves as Chair
of the Company’s Audit Committee, Compensation Committee or Nominating and
Governance Committee shall be entitled to an additional annual cash retainer
equal to Fifteen Thousand Dollars (US$15,000) (in the case of the Chair of the
Audit Committee), Ten Thousand Dollars (US$10,000) (in the case of the Chair of
the Compensation Committee), and/or Seven Thousand Five Hundred Dollars
(US$7,500) (in the case of the Chair of the Nominating and Governance
Committee), irrespective of the number of committees on which such director
serves as Chair or as a member (collectively the “Chair Retainers”). Chair
Retainers shall be payable quarterly in arrears, subject to such director’s
continued service to the Company as a Chair of a committee on

 

1 of 3



--------------------------------------------------------------------------------

the last day of the preceding quarter. Such amounts shall be prorated in the
case of service for less than the entire quarter.

Annual Retainer for Service on a Board Committee

In addition to the Annual Retainer, other than the Chair, each Non-Employee
Director who serves as member of the Company’s Audit Committee, Compensation
Committee or Nominating and Governance Committee shall be entitled to an
additional annual cash retainer equal to Seven Thousand Five Hundred Dollars
(US$7,500) (in the case of a member of the Audit Committee), Five Thousand
Dollars (US$5,000) (in the case of a member of the Compensation Committee),
and/or Three Thousand Seven Hundred Fifty Dollars (US$3,750) (in the case of a
member of the Nominating and Governance Committee), irrespective of the number
of committees on which such director serves as Chair or as a member
(collectively the “Committee Membership Retainers”). Committee Membership
Retainers shall be payable quarterly in arrears, subject to such director’s
continued service to the Company as a member of a committee on the last day of
the preceding quarter. Such amounts shall be prorated in the case of service for
less than the entire quarter.

Equity Award

Initial Award for New Directors

On the date a new Non-Employee Director becomes a member of the Board, each such
Non-Employee Director shall automatically, without further action by Board or
Committee, receive an option (an “Initial Option”) to purchase 15,000 shares of
the common stock of the Company (each, a “Share”). The per share exercise price
for the Initial Option shall be equal to the fair market value for a Share on
the date of grant. The Initial Option shall vest and becomes exercisable in
three equal annual installments, with one-third of the Shares subject to the
Initial Option vesting on each of the first three anniversaries of the date of
grant, subject to such director’s continued board service through each
applicable vesting date. An employee director who ceases to be an employee, but
who remains a director, will not receive the Initial Equity Awards. For the
avoidance of doubt, no Initial Options will be granted to existing members of
the Board in connection with the closing of the initial public offering of the
Company.

Annual Award for Continuing Board Members

At each Company’s annual meeting of stockholders, all Non-Employee Directors
shall automatically, without further action by Board or Committee, receive an
option (an “Annual Option”) to purchase 5,000 Shares. The per share exercise
price for the Annual Option shall be equal to the fair market value for a Share
on the date of grant. The Annual Option shall vest and becomes exercisable on
the earlier of (x) the one year anniversary of the date of grant of the Annual
Option and (y) the date of the Company’s next annual meeting of stockholders
following the date of grant, subject to such director’s continued board service
through such vesting date.

Provisions Applicable to All Equity Awards

Each Initial Option and Annual Option shall be subject to the terms and
conditions of the Company’s 2015 Omnibus Equity Incentive Plan (the “2015 Equity
Plan”) and the terms of the

 

2 of 3



--------------------------------------------------------------------------------

Stock Option Agreement entered into by the Company and such director in
connection with such award. For purposes of this Director Compensation Policy,
“Fair Market Value” shall have the meaning as set forth in the 2015 Equity Plan.
Furthermore, all vesting for any such equity awards to Non-Employee Directors
shall terminate, and all such equity awards shall be fully vested, upon a
“Change in Control” as defined in the 2015 Equity Plan.

Expense Reimbursement

The Company shall reimburse each director, consistent with the Company’s travel
and expense reimbursement policies and practices, for all reasonable
out-of-pocket expenses incurred by any director of the Company directly in
connection with travel to and from any meetings of the Board or committees
thereof. The Company shall make expense reimbursements to all directors within a
reasonable amount of time following submission by the director of reasonable
written substantiation for the expenses.

Effective Date: May 14, 2015

 

3 of 3